203 F.2d 566
J. & L. SNOUFFER, Inc., Appellant,v.Wilbur B. ADAMS, et al., Appellees.
No. 11732.
United States Court of AppealsSixth Circuit.
April 15, 1953.

Matthew L. Bigger and Paul R. Gingher, Columbus, Ohio, and Harold E. Gottlieb, Zanesville, Ohio, for appellant.
William S. Evatt and Robert L. Barton, Columbus, Ohio, for appellees.
Before SIMONS, Chief Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard on the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the order of the District Court sustaining appellees' motion to dismiss appellant's complaint on the ground of res adjudicata be and is hereby affirmed.  See Quinn v. State ex rel. Leroy, 118 Ohio St. 48, 160 N.E. 453; W. E. Hedger and Transportation Corp. v. Ira S. Bushey & Sons, Inc., 2 Cir., 186 F.2d 236.